
	

114 S2433 IS: University Transit Rider Innovation Program Act of 2015
U.S. Senate
2015-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 2433
		IN THE SENATE OF THE UNITED STATES
		
			December 18, 2015
			Mr. Schumer introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To provide Federal support to increase public transportation ridership by college students.
	
	
		1.Short title
 This Act may be cited as the University Transit Rider Innovation Program Act of 2015 or UTRIP Act.
		2.Formula grants to increase public transportation ridership by college students
 (a)In generalChapter 53 of title 49, United States Code, is amended— (1)by inserting after section 5307 the following:
					
						5308.Formula grants to increase ridership by college students
 (a)DefinitionsIn this section— (1)the term covered student means an undergraduate or graduate student attending an institution of higher education;
 (2)the term eligible entity means— (A)a recipient or subrecipient that provides covered students a discounted fare for public transportation that meets the requirements under subsection (d)(1); or
 (B)a recipient that allocates amounts provided to the recipient under a grant under this section to a subrecipient described in subparagraph (A);
 (3)the term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001);
 (4)the term large urbanized area means an urbanized area with a population of not less than 200,000 individuals, as determined by the Bureau of the Census;
 (5)the term recipient means a designated recipient, a local governmental authority, or a State; (6)the term small urbanized area means an urbanized area with a population of less than 200,000 individuals, as determined by the Bureau of the Census; and
 (7)the term subrecipient means a State or local governmental authority, a private nonprofit organization, or an operator of public transportation services, including a private operator of public transportation services.
								(b)General authority
 (1)GrantsThe Secretary may make grants under this section to recipients that are eligible entities to increase the use of public transportation by covered students in accordance with subsection (c).
 (2)SubrecipientsA recipient that receives a grant under this section may allocate the amounts provided under the grant to subrecipients that are eligible entities to increase the use of public transportation by covered students in accordance with subsection (c).
 (c)Use of fundsAn eligible entity may use amounts provided under a grant under this section to— (1)offset decreased revenue resulting from providing discounted fares to covered students;
 (2)provide general operating assistance to public transportation services and routes designed to better serve institutions of higher education; or
 (3)pay for capital costs associated with expanding and maintaining public transportation services and routes designed to serve institutions of higher education.
								(d)Discounted fare
 (1)In generalIn order to qualify as an eligible entity described in subsection (a)(2)(A), a recipient or subrecipient shall provide to covered students a discounted fare for public transportation that is—
 (A)not more than 75 percent of the fare; and (B)applicable to both monthly and single-ride fares.
 (2)Rule of constructionNothing in paragraph (1) shall be construed to prohibit a recipient or subrecipient that, as of the date of enactment of the University Transit Rider Innovation Program Act of 2015, provides a discounted fare to covered students that meets the requirements under paragraph (1), including a discounted fare that is lower than 75 percent of the fare, from qualifying as an eligible entity described in subsection (a)(2)(A).
								(e)Apportionment and transfers
 (1)FormulaThe Secretary shall apportion amounts made available to carry out this section as follows: (A)Large urbanized areasSixty percent of the funds shall be apportioned among designated recipients for large urbanized areas in the ratio that—
 (i)the number of full-time equivalent covered students in each such urbanized area; bears to (ii)the number of full-time equivalent covered students in all such urbanized areas.
 (B)Small urbanized areasTwenty percent of the funds shall be apportioned among the States in the ratio that— (i)the number of full-time equivalent covered students in small urbanized areas in each State; bears to
 (ii)the number of full-time equivalent covered students in small urbanized areas in all States. (C)Rural areasTwenty percent of the funds shall be apportioned among the States in the ratio that—
 (i)the number of full-time equivalent covered students in rural areas in each State; bears to (ii)the number of full-time equivalent covered students in rural areas in all States.
										(2)Areas served by projects
 (A)In generalExcept as provided in subparagraph (B)— (i)funds apportioned under paragraph (1)(A) shall be used to serve covered students or institutions of higher education in large urbanized areas;
 (ii)funds apportioned under paragraph (1)(B) shall be used to serve covered students or institutions of higher education in small urbanized areas; and
 (iii)funds apportioned under paragraph (1)(C) shall be used to serve covered students or institutions of higher education in rural areas.
 (B)ExceptionsA State may use funds apportioned to the State under subparagraph (B) or (C) of paragraph (1)— (i)to serve covered students or institutions of higher education in an area other than an area specified in subparagraph (A)(ii) or (A)(iii), as the case may be, if the Governor of the State certifies that all of the objectives of this section are being met in the area specified in subparagraph (A)(ii) or (A)(iii); or
 (ii)to serve covered students or institutions of higher education anywhere in the State, if the State has established a statewide program for meeting the objectives of this section.
 (C)ConsultationA recipient may transfer an amount under subparagraph (B) only after consulting with responsible local officials, publicly owned operators of public transportation, and nonprofit providers in the area for which the amount was originally apportioned.; and
 (2)in section 5338(a)— (A)in paragraph (1)—
 (i)in subparagraph (A), by striking $9,347,604,639 and inserting $9,597,604,639; (ii)in subparagraph (B), by striking $9,534,706,043 and inserting $9,784,706,043;
 (iii)in subparagraph (C), by striking $9,733,353,407 and inserting $9,983,353,407; (iv)in subparagraph (D), by striking $9,939,380,030 and inserting $10,189,380,030; and
 (v)in subparagraph (E), by striking $10,150,348,462 and inserting $10,400,348,462; and (B)in paragraph (2)—
 (i)in subparagraph (M), by striking and at the end; (ii)in subparagraph (N), by striking the period at the end and inserting ; and; and
 (iii)by adding at the end the following:  (M)$250,000,000 for each of fiscal years 2016 through 2020 shall be available to carry out section 5308..
						(b)Technical and conforming amendments
 (1)Table of sectionsThe table of sections for chapter 53 of title 49, United States Code, is amended by striking the item relating to section 5308 and inserting the following:
					5308. Formula grants to increase ridership by college students..
 (2)Obligation ceilingSection 3018 of the Federal Public Transportation Act of 2015 (title III of Public Law 114–94) is amended—
 (A)in paragraph (1), by striking $9,347,604,639 and inserting $9,597,604,639; (B)in paragraph (2), by striking $9,733,706,043 and inserting $9,983,706,043;
 (C)in paragraph (3), by striking $9,733,353,407 and inserting $9,983,353,407; (D)in paragraph (4), by striking $9,939,380,030 and inserting $10,189,380,030; and
 (E)in paragraph (5), by striking $10,150,348,462 and inserting $10,400,348,462.  